 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   ERICA D. HAYWOOD,                                  Case No.: 18cv2579 CAB (RBM)
12                                    Petitioner,
                                                        ORDER DISMISSING CASE
13   v.                                                 WITHOUT PREJUDICE
14   SAN DIEGO COUNTY SHERIFF,
15                                  Respondent.
16
17         Petitioner, a prisoner proceeding pro se, has filed a Petition for Writ of Habeas
18   Corpus pursuant to 28 U.S.C. § 2254.
19                 FAILURE TO SATISFY FILING FEE REQUIREMENT
20         Petitioner has not paid the $5.00 filing fee and has not filed a motion to proceed in
21   forma pauperis. This Court cannot proceed until Petitioner has either paid the $5.00
22   filing fee or qualified to proceed in forma pauperis. See Rule 3(a), 28 U.S.C. foll. § 2254.
23                                        ABSTENTION
24         In any event, the Petition must be dismissed because it is clear that this Court is
25   barred from consideration of the claims by the abstention doctrine announced in Younger
26   v. Harris, 401 U.S. 37 (1971). Under Younger, federal courts may not interfere with
27   ongoing state criminal proceedings absent extraordinary circumstances. Id. at 45-46; see
28   Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 431 (1982)

                                                    1
                                                                                18cv2579 CAB (RBM)
 1   (Younger “espouse[d] a strong federal policy against federal-court interference with
 2   pending state judicial proceedings.”). These concerns are particularly important in the
 3   habeas context where a state prisoner’s conviction may be reversed on appeal, thereby
 4   rendering the federal issue moot. Sherwood v. Tompkins, 716 F.2d 632, 634 (9th Cir.
 5   1983).
 6         Absent extraordinary circumstances, abstention under Younger is required when:
 7   (1) state judicial proceedings are ongoing; (2) the state proceedings involve important
 8   state interests; and (3) the state proceedings afford an adequate opportunity to raise the
 9   federal issue. Columbia Basin Apartment Ass’n v. City of Pasco, 268 F.3d 791, 799 (9th
10   Cir. 2001). All three of these criteria are satisfied here. At the time Petitioner filed the
11   instant Petition, she admits that she has yet to receive a decision on her direct appeal to
12   the California Court of Appeal. (See Pet., ECF No. 1 at 2.) Thus Petitioner’s criminal
13   case is still ongoing in the state courts. Further, there is no question that the state
14   criminal proceedings involve important state interests.
15         Finally, Petitioner has failed to show that she has not been afforded an adequate
16   opportunity to raise the federal issues on direct appeal. Petitioner offers nothing to
17   support a contention that the state courts do not provide her an adequate opportunity to
18   raise her claims, and this Court specifically rejects such an argument. Indeed,
19   Petitioner’s claims of double jeopardy, errors in jury instructions, violation of her right to
20   represent herself, etc., are the just type of claims that the state courts provide an
21   opportunity to raise on direct appeal. In addition, Petitioner claims she currently has an
22   appeal pending in state court. (Id.) Abstention is therefore required. See Huffman v.
23   Pursue, Ltd., 420 U.S. 592, 608 (1975) (Younger applies to state appellate proceedings as
24   well as ongoing proceedings in state trial court); see also Drury v. Cox, 457 F.2d 764,
25   764-65 (9th Cir. 1972) (“[O]nly in the most unusual circumstances is a defendant entitled
26   to have federal interposition by way of injunction or habeas corpus until after the jury
27   comes in, judgment has been appealed from that the case concluded in the state courts.”)
28

                                                    2
                                                                                   18cv2579 CAB (RBM)
 1         Because Petitioner has failed to demonstrate that extraordinary circumstances exist
 2   which would relieve this Court of its obligation to abstain from interfering with ongoing
 3   state criminal proceedings, her Petition is DISMISSED without prejudice. Juidice v.
 4   Vail, 430 U.S. 327, 337 (1977) (holding that if Younger abstention applies, a court may
 5   not retain jurisdiction but should dismiss the action.)
 6         IT IS SO ORDERED.
 7   Dated: November 19, 2018
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                              18cv2579 CAB (RBM)
